Citation Nr: 0104609	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  95-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated at 30 percent.

2.  Entitlement to an increased (compensable) rating for 
history of pericarditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service between July 1940 and October 
1960.

The veteran initially filed a claim in February 1962 for 
service connection for disabilities to include a nervous 
disability and a heart disability.  By rating action of May 
1961, service connection was granted for disabilities to 
include anxiety reaction and history of pericarditis.  In May 
1994, the veteran filed a claim for an increased rating for a 
nerves and a heart disability.  This appeal arises from the 
November 1994 rating decision from the Columbia, South 
Carolina Regional Office (RO) that continued the evaluations 
of the veteran's service connected anxiety reaction at 30 
percent and history of pericarditis at 0 percent.  A Notice 
of Disagreement was filed in April 1995 and a Statement of 
the Case was issued in June 1995.  A substantive appeal was 
filed in July 1995 with a request for a hearing at the RO 
before a Member of the Board.  In September 1995, the veteran 
requested a hearing at the RO before a local hearing officer.  
In July 1996, the above-mentioned RO hearing was held.

This case was remanded in January 1998 to afford the veteran 
a hearing at the RO before a member of the Board and was 
thereafter returned to the Board.

On August 19, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2000).

This case was remanded in March 1999 for further development.  
The case has been returned to the Board.


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The case is being Remanded, in part, 
so that the RO may comply with the provisions of this new 
Act.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

In this case, the veteran contends that the RO erred by 
failing to grant a compensable rating for history of 
pericarditis.  He appears to be arguing that arteriosclerotic 
heart disease which he alleges had its onset during military 
service should be considered in assigning a rating for his 
service connected heart disease.  In reviewing the record, it 
is noted that service connection for arteriosclerotic heart 
disease has been denied previously, and thus the issue the 
veteran is raising is whether new and material evidence has 
been submitted to reopen his claim for service connection.  
This issue is inextricably intertwined with the current issue 
pertaining to the rating to be assigned the service connected 
pericarditis and must be considered in conjunction therewith.  
While the RO informed the veteran in an April 1999 letter 
that it would be considering this issue, the subsequent 
Supplemental Statement of the Case is inadequate as to this 
issue.  In the Supplemental Statement of the Case, the RO 
concluded that the evidence did not "establish a 
relationship between current diagnosis of coronary artery 
disease and pericarditis."  In this regard, the veteran is 
not contending that his arteriosclerotic heart disease is 
secondary to his service connected heart disease but rather 
that arteriosclerotic heart disease was manifested in service 
but was not recognized as such.  In addition, under the 
listed issues, there was no mention of arteriosclerotic heart 
disease, nor was the veteran notified of the need to appeal 
any decision on this issue.  Therefore, an appropriate 
Supplemental Statement of the Case on the issue of whether 
new and material evidence has been submitted to reopen the 
claim of direct service connection for arteriosclerotic heart 
disease should be issued, and the veteran must be notified of 
the need to appeal this issue if the Board is to render a 
decision.
 
As to the issue of an increased rating for the psychiatric 
disability, Social Security records should be obtained.  On a 
May 1991 statement, the veteran indicated that he was 
receiving social security income.  The VA must obtain a copy 
of the Social Security Administration (SSA) decision granting 
benefits to the appellant and the medical records upon which 
it was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  While the veteran failed to provide information 
regarding any SSA benefits he may be receiving as requested 
by the RO, the RO should, nevertheless, contact SSA directly 
to obtain any information regarding the veteran's receipt of 
benefits.

Further, the veteran testified at the August 1998 Board 
hearing that he had current treatment at the Greenville, 
South Carolina and Columbia, South Carolina VA Medical 
Centers.  Therefore, recent treatment records from these 
facilities should be obtained. 

It is again noted that the rating criteria for both 
psychiatric disorders and cardiovascular disabilities had 
changed during the pendency of the claim.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Court, 
in that case, did not specifically address the issue as to 
what effective date to assign if the liberalizing change was 
the most favorable to the claimant.  However, the Court later 
addressed this matter in DeSousa v. Gober, 10 Vet. App. 461 
(1997).  As the Court noted, 38 U.S.C.A. § 5110(g) provides:  
"[W]here compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue."  

The revised regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1996) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.........100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships...........70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships...........50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).........30

38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).  

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, a 30 percent evaluation 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995).

The revised rating criteria for pericarditis under Diagnostic 
Code (DC) 7002 are as follows:

Pericarditis:

For three months following cessation of 
therapy for active infection with cardiac 
involvement.....100

Thereafter, with documented pericarditis 
resulting in:

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent....100

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 
percent............60

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, 
echocardiogram, or X-ray...........30

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or continuous medication required......10

38 C.F.R. § 4.104 (Effective January 12, 1998).

Diagnostic Code provisions in effect prior to January 12, 
1998 and pertaining to pericarditis, bacterial or rheumatic, 
acute; rated as rheumatic heart disease, are as follows:


Rheumatic heart disease:

As active disease and, with ascertainable 
cardiac manifestation, for a period of 6 
months.......100

Inactive:
Definite enlargement of the heart 
confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day or 
other definite signs of beginning 
congestive failure; more than sedentary 
employment is precluded...........100

The heart definitely enlarged; severe 
dyspnea on exertion, elevation of 
systolic blood pressure, or such 
arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal 
tachycardia; more than light annual labor 
is precluded............60

From the termination of an established 
service episode of rheumatic fever, or 
its subsequent recurrence, with cardiac 
manifestations, during the episode or 
recurrence, for 3 years, or diastolic 
murmur with characteristic EKG 
manifestations or definitely enlarged 
heart........30

With identifiable valvular lesion, 
slight, if any dyspnea, the heart not 
enlarged; following established active 
rheumatic heart disease............10

38 C.F.R. § Part 4, as in effect prior to January 12, 1998.


The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The veteran's original service 
medical records should be requested.  In 
this regard, see VA Memorandum in the 
claims folder dated May 20, 1974 wherein 
it was noted that the veteran's service 
medical records were to be returned to 
Moncrief Army Hospital, in Fort Jackson, 
South Carolina 29207.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
anxiety disorder and pericarditis since 
1994 and arteriosclerotic heart disease 
since service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from the Greenville, South Carolina and 
Columbia, South Carolina VA Medical 
Centers. 

3.  The RO should contact SSA and obtain 
legible copies of any administrative 
decision that awarded benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder. 

4.  The veteran and his representative 
should be notified that the RO will 
consider the issue of whether new and 
material evidence has been submitted to 
reopen his claim for service connection 
for arteriosclerotic heart disease.  They 
should be advised that veteran may submit 
evidence or argument on this issue.  
Thereafter, the RO should adjudicate this 
issue, to include any appropriate 
development pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case on this issue, to include 
appropriate criteria.  They should be 
informed that if the veteran wishes the 
Board to address this issue, he must 
submit a timely substantive appeal.  If 
it is determined that new and material 
evidence has been submitted to reopen the 
claim of service connection for 
arteriosclerotic heart disease, the 
instructions for the cardiovascular 
examiner below should be modified to 
include consideration of this disability, 
together with the veteran's pericarditis.

5.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his service connected 
psychiatric disability.  The claims file 
should be made available and reviewed by 
the examiner in connection with the 
examination.  The examiner should be 
furnished with a copy of this remand 
which includes the new and old rating 
criteria.  All indicated special tests 
and studies should be accomplished.  All 
disability must be viewed in relation to 
its history, and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  The examination 
report must contain sufficient clinical 
information so that the Board may address 
each and every criteria to be considered 
under DC 9400 (as currently constituted 
and as in effect prior to the recent 
change).  However, the examiner should 
not assign a numerical rating for this 
disability.  The psychiatrist should 
provide a full multiaxial evaluation, to 
include an opinion as to whether the 
veteran's anxiety disorder, standing 
alone and without regard to advancing age 
or co-existing disabilities, renders him 
unable to obtain or retain employment.  
He/she should also assign a numerical 
score on the Global Assessment of 
Functioning Scale (GAF Scale).  

6.  The veteran should be scheduled for a 
VA cardiology examination to determine 
the current severity of his service 
connected history of pericarditis, 
without regard to any co-existing heart 
disabilities.  The examiner should note 
whether the veteran has any 
manifestations of his pericarditis as 
opposed to his co-existing 
arteriosclerotic heart disease.  If it is 
not possible to dissociate the symptoms, 
this should be so noted.  The claims file 
should be made available and reviewed by 
the examiner in connection with the 
examination.  The examiner should be 
furnished with a copy of this remand 
which includes the new and old rating 
criteria.  All indicated special tests 
and studies should be accomplished, 
including an echocardiogram as 
recommended in the March 2000 VA 
examination.  The examination report must 
contain sufficient clinical information 
so that the Board may address each and 
every criteria to be considered under DC 
7002 (as currently constituted and as in 
effect prior to the recent change).  
However, the examiner should not assign a 
numerical rating for this disability. 

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to appropriate 
VBA Fast Letters.

8.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  The increased rating 
claims for anxiety disorder and history 
of pericarditis should be considered 
under both the old and the new rating 
criteria in accordance with the guidance 
expressed by the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and 
DeSousa v. Gober, 10 Vet. App. 461 
(1997).  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (to include the consideration of the 
old and new cardiovascular and 
psychiatric rating criteria and 
recitation of the revised criteria).  The 
Supplemental Statement of the Case must 
include a discussion as to whether it is 
more advantageous to rate the veteran 
under the old or revised criteria.  This 
should additionally include consideration 
and a discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  In such case, the 
RO should include a copy of the 
notification letter in the claims file as 
to the date the examination was scheduled 
and the address to which notification was 
sent.  The SSOC should additionally 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



